DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .



DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1.	Claims 1-3, 5, 8, 10, 12-13, 23, 25, 29, 37, 40, 45, 48, 76, 89-90 and 103 as filed on 17 November 2020 were examined and rejected in an Office action mailed on 30 June 2021.  Applicant responded on 29 October 2021 cancelling claims 2, 8, 10, 12-13, 37, 40, 89 and adding claims 119-133.

Claims 1, 3, 5, 23, 25, 29, 45, 48, 49, 76, 90, 103 and 119-133 are examined herein

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Examiner’s Notes
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

Applicant provided sequence alignments and indicated there was yellow highlighting.  The Office provides documents to the examiners in black and white, and therefore any highlighting is invisible.

Withdrawal of Objections and Rejections
The objection to the drawings is withdrawn in view of Applicant’s new drawings.
The objection under the sequence rules is withdrawn in view of Applicant’s amendments.
The objections to the claims are withdrawn in view of Applicant’s amendments to the claims.

The rejection of claims 1, 76 and 90 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite regarding the use of “GRF” is withdrawn in view of Applicant’s amendments to the claims.
The rejection of claims 5 and 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite regarding the use of “preferably” is withdrawn in view of Applicant’s amendments to the claims.

The rejection of claim 5 regarding the mutation being in a promoter, not a coding region, is withdrawn in view of Applicant’s amendments to the claim.

The rejection under 35 USC 102 is withdrawn in view of the amended claims  in favor of the rejection under 35 USC 103 below.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Any rejection or objection applying to a cancelled claim is rendered moot in view of the claim’s cancellation.

The rejection  under 35 USC 101  is withdrawn in view of Applicant’s amendments to the claims..



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3, 5, 23, 25, 29, 45, 48, 49, 76, 90, 103 and 119-133 and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

8.	Claims 1, 29, 49, 76, 119, 123, 131, 132, 133 are rejected because they recite the limitation “GRF.”  
Applicant discusses the term in the specification at the top of page 18.  However there is nothing to indicate that this is an exclusive definition.  Reviewing the next three definitions on the same page, they include language such as “as used herein” (line 10) and “[f]or the purposes of this invention (line 30).  Such language is lacking in the definition of GRF.  Therefore Applicant does not explicitly define the term in the specification. Applicant teaches several GRFs.
Additionally, the term in question lacks a general art-accepted meaning.  Clynen et al. uses the term to refer to another, unrelated protein - growth hormone-releasing factor.  Clynen et al., Gen Comp Endocrinol (2004) 139:173-78.
Furthermore, the meaning of this term could arbitrarily change to designate something different during the approximately 20-year lifetime of a patent.  Thus, an artisan's ability to determine the metes and bounds of the claim would be impaired.  See In re Hammack, 427 F .2d 1378, 1382; 166 USPQ 204, 208 (CCPA 1970).  Additionally, in some places in the claims Applicant refers to, e.g. a GRF start codon.  Given the plurality of GRFs taught by Applicant, this raises an additional level of indefiniteness.
Dependent claims are included in this rejection because none provide limitations obviating this rejection.
Applicant argues against the rejection but also amends the claims.  Applicant points to the discussion in the specification.
This is not persuasive because "[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.  For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment."  MPEP § 2111.01(II) (citing to Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004)).
Thus, although Applicant uses the terms in the specification, they are not explicitly defined.  Absent that explicit definition, it is improper to use the discussion in the specification to define the claim limitations.  "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.  For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment."  MPEP § 2111.01(II) (citing to Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004)).
Dependent claims are included in this rejection because none provide limitations obviating this rejection.


Claims 5, 120, 124, and 133 are rejected because they refer to a microRNA binding site without defining where it is
Dependent claims are included in this rejection because none provide limitations obviating this rejection.

Claims 1, 29, 120, 125 and 131-133 are rejected because they use the word “defined” to connect, e.g. a polypeptide to SEQ ID NOs.  It is well established that Applicant it entiteled to be their own lexicographer.  The use of the word “defined in claims therefore raises the question as to whether it becomes a universal definition for all the claims, or just the claim in which it appears.  
Further, for example in claim 1, a GRF polypeptide Is “defined” as SIN:3 or SIN:6, but then immediately broadens the term to include functional variants or homologs.
It seems that Applicant effectively intends to man ”comprises” but this raises the question as to why “comprises” is not used.
Dependent claims are included in this rejection because none provide limitations obviating this rejection.

Claims 1, 76, and 131-133 are rejected because they use the limitation “functional” but Applicant fails to describe  what function is required.  Is it the GRF native function?  But that is not described in the specification.  Furthermore, no structure is described that is associated with any function except the full length.
Applicant is reminded that while functional limitations may be properly used in claims, the boundaries imposed by a functional limitation must be clearly defined under 35 U.S.C. 112(b).  Claim language that merely states a result to be obtained without providing boundaries on the claim scope is unclear.  See e.g. “Enhancing Clarity By Ensuring That Claims are Definite Under 35 U.S.C. 112(b),” 20 May 2016 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).
Dependent claims are included in this rejection because none provide limitations obviating this rejection.

Several of the claims use “homolog” or “homologous” to set forth the scope of the claim but without establishing how to determine what is homologous.  For example, claim 119 requires that any determination of homology reveal precise positions on a promoter’s sequence.  For further example, in the last four lines of claim 1 on page 2 of the amended claims, the claim appears to require that SIN:12 (last line) be at least 85% sequence identical witn SIN:3.  As seen in the alihnmeny below, it is not.  (NCBI’s BLAST® website 7 February 2022).
Dependent claims are included in this rejection because none provide limitations obviating this rejection.
Score	Expect	Method	Identities	Positives	Gaps
446 bits(1146)	1e-160	Compositional matrix adjust.	287/417(69%)	312/417(74%)	32/417(7%)
Query  1    MTMPYASLSPA-VADHRSSPAAATASLLPFCRSTPLSAGGGVVAMGEDAPMTARWPPAAA  59
            M MPYASLSPA  ADHRSS   ATASL+PFCRSTPLSAGGG+    EDA  +ARWP  AA
Sbjct  1    MAMPYASLSPAGAADHRSS--TATASLVPFCRSTPLSAGGGLGE--EDAQASARWP--AA  54

Query  60   ARLPPFTAAQYEELEQQALIYKYLVAGVPVPPDLVLPIRRGLDSLAARFYNHPALGYGPY  119
              + PFT AQY+ELEQQALIYKYLVAGVPVPPDLV+PIRRGLDSLA RFY  P LGYGPY
Sbjct  55   RPVVPFTPAQYQELEQQALIYKYLVAGVPVPPDLVVPIRRGLDSLATRFYGQPTLGYGPY  114

Query  120  FGKKLDPEPGRCRRTDGKKWRCSKEAAPDSKYCERHMHRGRNRSRKPVETQLVAQSQ---  176
             G+KLDPEPGRCRRTDGKKWRCSKEAAPDSKYCERHMHRGRNRSRKPVETQL  QSQ   
Sbjct  115  LGRKLDPEPGRCRRTDGKKWRCSKEAAPDSKYCERHMHRGRNRSRKPVETQLAPQSQPPA  174

Query  177  -PPSSVVGSAAAPLAAASNGSSFQNHSLYPAIA GSNGGGGGRNMPSS----FGSALG--S  229
                S     AA  AA +NGS FQNHSLYPAIA GS GGGGG     +    F S++G  S
Sbjct  175  AAAVSAAPPLAAAAAATTNGSGFQNHSLYPAIA GSTGGGGGVGGSGNISSPFSSSMGGSS  234

Query  230  QLHMDNAA--PYAAVGGGTGKDLRYTAYGTRSLADEQSQLITEAINTSIENPWRLLPSQN  287
            QLHMD+AA   YAA+GGGT KDLRY AYG RSLADE +QLI EAI++SIE+ WRL  S  
Sbjct  235  QLHMDSAASYSYAALGGGTAKDLRYNAYGIRSLADEHNQLIAEAIDSSIESQWRLPSSSF  294

Query  288  SPFPLSSYSQLWALSDL-GQN-TPSSLSKVQRQ--PLSFFGNDYAA-----VDSVKQENQ  338
                LSSY  L AL DL GQN T SSL K+++Q  P SF GND  A       S KQE Q
Sbjct  295  P---LSSYPHLGALGDLGGQNSTVSSLPKMEKQQPPSSFLGNDTGAGMAMGSASAKQEGQ  351

Query  339  TLRPFFDEWPKGRDSWSDLADENANLSSF-SGTQLSISIPMASSDFSAASSRSTNGD  394
            TLR FFDEWPK RDSW  L+DE A+L+SF   TQLS+SIPMASSDFS ASS+S N D
Sbjct  352  TLRHFFDEWPKARDSWPGLSDETASLASFPPATQLSMSIPMASSDFSVASSQSPNDD  408



Claim 76 is also rejected becauase it uses the term “preferably.”  Since what follows is only an soptional part of the invention, it is indefinite as to what is used for the comparison.

11.	Dependent claims are included in this rejection because none provide limitations obviating this rejection.

Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 23, 25, 29, 45, 48, 49, 76, and 119-133 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is drawn to a method where the only step is increasing the expression of levels of a GRF or increasing the activity of a GRF.  Claim 1 also recites the phenotype of increased nitrogen uptake and/or nitrogen assimilation.  
Claim 3 recites the phenotypes of increasing grain yield and/or carbon assimilation.  Claim 5 requires introducing a mutation in a gene encoding a GRF in a microRNA binding site.  
Claim 23 specifies the nitrogen conditions in the environment.
Claims 25, 45 and 127-130, 131 and 133 specify plant types.
Claim 29 is a composition claim to a transgenic plant with an increased level or activity of a GRF protein, the claim also recites the phenotype of increased nitrogen uptake and/or nitrogen assimilation; claim 29 may require SIN:3 as the transgenic protein.  Claim 48 is a plant part; either a grain or seed.
Claim 49 is an independent claim similar to claims 1 or 29 but without referencing any SEQ ID NOs.  Claim 76 is drawn to sequencing a plant to determine the presence of the GRF gene or promoter. 
Claim 90 is drawn to a construct that may, in one embodiment, be used to modify genes and promoters via CRISP but does not require any particular function.  Since claim 90 does not require any function, it is not rejected under the written description requirement.
CLaims 119, 122 and 123 focus on the promoter.  Claims 120 and 123-126 focus on a microRNA binding site.
All claims are currently rejected under 35 USC 112(b).
To claim a genus under the written description requirement, Applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
Applicant describes identifying a NM73 qngr2 allele, associated with a relatively  high NH4+ uptake rate.  Spec., p. 64.  This allele was mapped to the OsGRF4 gene.  Id.  Applicant concludes that OsGRF4ngr2 confers increased 15NH4+ uptake on NM73, and counteracts the repressive effects of sd1 (which are due to rice DELLA protein SLR1 accumulation).”  Id.  Applicant compared the NJ6 and NM73 allelic sequences and found numerous SNPs in both the coding sequence and promoter sequence.  Id.
Applicant describes constructing a 9311-OsGRF4ngr2 isogenic line and found increased leaf and culm size as well as increased grain yield.  Id., p. 68.  Applicant describes transgenic rice with increased nitrogen use/efficiency and yield.  Id.
The claimed genera includes all other GRFs, where the term ‘GRF,’ as seen supra, is indefinite.  The claimed genera also include homologs and orthologs.  The genera also includes all methods of increasing the activity of a GRF, but only an increase in expression of a protein is taught.  For example, proteins such as the GIF1 taught by Kim & Kende might increase GRF activity but such embodiments are not described.  Kim & Kende (2004) Proc Natl Acad Sci (USA) 101(36):13374-79.
The claimed genera includes all homologs and variants of SEQ ID NO:3, SEQ ID NO:7 and SEQ ID NO:8 where the limitation “variants” is somewhat open-ended.  All micro RNA binding sites are also included.
Claim 76 includes any means of identifying or selecting a plant on the basis of a polymorphism in a GRF gene or promoter – although that would be most easily accomplished by sequencing the DNA, that is not required.
Claims 90 and 103 read on what appears to be constructs for use in CRISPR-type techniques to modify the genome.  See, for example, Table 1 on page 39 of the specification.  Each claim recites a large number of SEQ ID NOs with variants.
Compared to the size of the genus claimed, Applicant describes very few embodiments – mainly just the transgenic expression of SEQ ID NO:3.  The transgenic expression of only SEQ ID NO:3 is not a representative number of species when compared to the size of the claimed genera.
For example, regarding the broadly claimed variants and homologs, none can be assumed to be active in the instant invention.
Guo et al. describes that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated.  Guo et al. (2004) Proc Natl Acad Sci USA 101:9205-10, 9209, rt. col., para. 2.  
In the transgenic transcription factor art, Zhang teaches that transgenic effects of transcription factor expression conceptually can be thought of as arising from hypermorph activity or neomorph activity.  Zhang (2003) Curr Opin Plant Biol 6:430-40, 431.  Here, in one example, Applicant transgenically overexpressing SEQ ID NO:3, but not defining why such overexpression brings about the beneficial phenotypes.  Especially in the case of neomorph activity, one skilled in the art would be uncertain what sections of the polypeptide’s amino acid sequence are necessary and/or sufficient for activity.  
Furthermore, the prior art teaches that even small changes in a sequence, such as would occur by varying the percent amino acid sequence identity, may alter or eliminate the function of the polypeptide.  For example, Whisstock & Lesk teaches:
prediction of protein function from sequence and structure is a difficult problem, because homologous proteins often have different functions.  Many methods of function prediction rely on identifying similarity in sequence and/or structure between a protein of unknown function and one or more well understood proteins.  Alternative methods include inferring conservation patterns in members of a functionally uncharacterized family for which many sequences and structures are known.  However, these inferences are tenuous. Such methods provide reasonable guesses at function, but are far from foolproof.

Whisstock & Lesk (2003) Q Rev Biophys. 36(3):307-40, abstract.  Whisstock & Lesk also teaches that while the observation that while similar sequences determining similar structures gives us general confidence in homology modeling, much less reliable is the widely held assumption that proteins with very similar sequences should by virtue of their very similar structures have similar functions.  Id., p. 309.  Whisstock & Lesk further teaches that to reason from sequence and structure to function is to step on much shakier ground, that while many families of proteins contain homologues with the same function, the assumption that homologues share function is less and less safe as the sequences progressively diverge, and that even closely related proteins can change function through divergence to a related function or by recruitment for as very different function in such cases the assignment of function on the basis of homology in the absence of direct experimental evidence will give the wrong answer.  Id.
Whisstock & Lesk additionally teaches that a protein need not even change sequence to change function, as numerous proteins exhibit multiple functions in different cellular environments. Id., p. 310.   Even if detailed in vitro studies on isolated proteins did identity a function, it cannot be certain that the molecule’s full repertoire of biological activities will be known, and that non-homologous proteins may conversely have similar functions.  Id.  Whisstock & Lesk’s teachings are arguably even more important when analyzing expression of transgenic proteins since the protein is not necessarily functioning as the result of evolution.
Regarding the claimed promoter variants, several examples in the promoter art describe that changes to the primary structure of an transcription regulating sequence such as SEQ ID NO:7, changes that would still fall within the vast scope of the claims, might have significant effects on the variant nucleotide sequence’s ability to function as a promoter within the instant invention.  See, e.g., Donald & Cashmore (1990) EMBO J 9:1717-26, abstract; Kim et al. (1994) Plant Mol Biol 24:105-17, abstract; and Dolferus et al. (1994) Plant Physiol 105:1075-87, abstract.
In the event that a sufficient number of species are not described, however, the Federal Circuit provides a second prong to satisfy the written description requirement.  The court held that the written description requirement may be satisfied by either a representative number of species within a genus or by structural features that are necessary and/or sufficient for activity for members of the claimed genus.  Regents of the Univ. of Cal. v. Eli Lilly and Co., 119 F. 3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  The court held that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  Id., 119 F.3d at 1569, 43 USPQ2d at 1406.
Applicant, however, fails to provide any analysis that sheds light on the structural elements of SEQ ID NO:3 or the promotors SEQ ID NO:7 or SEQ ID NO:8 that are necessary and/or sufficient for the claimed activity.
Hence, as noted above, Applicant fails to describe a representative number of species of sequences related to, e.g. SEQ ID NO:3, that provide the required beneficial phenotypes in a transgenic plant.  Applicant also fails describe the structural elements of, e.g. SEQ ID NO:3 that are necessary and/or sufficient for the beneficial phenotypes.  
Hence Applicant fails to satisfy the written description requirement because Applicant fails to describe a representative number of species of sequences related to, e.g. SEQ ID NO:3, SEQ ID NO:7 and/or SEQ ID NO:8, and Applicant also fails describe the structural elements that are necessary and/or sufficient for activity in the instant invention.  Therefore Applicant has not demonstrated to one skilled in the art possession of the broad claimed genera.  Since the specification fails to provide an adequate written description to support the breadth of the claims, one of skill in the art would not believe Applicant to be in possession of the invention as broadly as claimed at the time of filing.  
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.

Applicant argues against the rejection.  Pages 26-28.  Applicant recites the SEQ ID NOs.
Applicant does recite numerous species but fails to describe any structural features that are necessary and sufficient for activity in the instant invention.
The Ariad decision by the Federal Circuit provides additional support for the rejection.  When considering the written description requirement, the court focused on the size of the genus and the number of examples described.  
[A] generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus.  In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result.  But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus…
[M]erely drawing a fence around the outer limits of purposed genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.

Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 94 USPQ2d 1161, 1171 (Fed. Cir. 2010).  Here, with very broad genera claimed and realatively few species described, Applicant fails to provide adequate written description for the invention as broadly as claimed.  The Ariad court considered functional language, but still found that the written description requirement requires a sufficient number of actual invented species to support the claimed genera.  Applicant fails to describe/provide a sufficient number of species to provide written description for the genus as broadly as claimed.
Additionally, given the number of species of polypeptides described, Applicant may be entitled to claim a large genus.  However, that doesn’t apply to the broad genera of promoters and microRNA binding sites claimed.


Claim Rejections - 35 USC § 112(a), scope of enablement
Claims 1, 3, 5, 23, 25, 29, 45, 48, 49, 76, 90, 103 and 119-133 are are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the embodiments taught by the specification such as the transgenic expression of SEQ ID NO:3, does not reasonably provide enablement the broad claimed genera.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The Federal Circuit in In re Wands lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  In re Wands, 858 F2d 731, 8 USPQ2d 1400, 1406 (Fed. Cir. 1988).  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.  Id.
The claims are set forth above in the written description rejection.  
The claimed genera includes all homologs and variants of SEQ ID NO:3, SEQ ID NO:7 and SEQ ID NO:8 where the limitation “variants” is somewhat open-ended.  All micro RNA binding sites are also included.  The claims also read on any means of increasing activity of SEQ ID NO:3.
Claim 76 includes any means of identifying or selecting a plant on the basis of a polymorphism in a GRF gene or promoter – although that would be most easily accomplished by sequencing the DNA, that is not required.
Claims 90 and 103 read on what appears to be constructs for use in CRISPR-type techniques to modify the genome.  See, for example, Table 1 on page 39 of the specification.  Each claim recites a large number of SEQ ID NOs – and include.
Compared to the size of the genus claimed, Applicant describes very few embodiments – mainly just the transgenic expression of SEQ ID NO:3.  The transgenic expression of only SEQ ID NO:3 is not a representative number of species when compared to the size of the claimed genera.
In contrast to the vast genera claimed, Applicant provides very limited guidance.
Applicant teaches constructing a 9311-OsGRF4ngr2 isogenic line and found increased leaf and culm size as well as increased grain yield.  Id., p. 68.  Applicant teaches transgenic rice with increased nitrogen use/efficiency and yield.  Id.
The claimed invention is not enabled because the effect of expressing in a plant a, e.g. all variants and homologs of SEQ ID NO:3 is unpredictable.  The effect is unpredictable because polypeptides that are related to SEQ ID NO:2 cannot predictably provide the required beneficial phenotypes.  Extensive guidance would be required to enable the invention as broadly as claimed – such guidance is not provided.
One of skill in the art, after reading the specification, would be uncertain as to both how to make and how to use a variant of SEQ ID NO:3 to function within the instant invention.  One of skill in the art would find it difficult to predict which of the claimed sequence variants could be used in the instant invention, and which could not.  Although testing individual sequences can be routine, Applicant has provided no guidance as to how to proceed.  
Given the claim breadth regarding variant sequences, combined with the unpredictability in the art, and lack of guidance as discussed above, undue experimentation is required to practice Applicant’s invention.  Therefore one skilled in the art would be forced to make and test numerous variants of, e.g., SEQ ID NO:3 and/or SEQ ID NO:7 with no guidance as to which ones could be used in the instant invention.  Thus Applicant’s claimed invention would require undue trial and error experimentation with no reasonable expectation of success.
Additionally, claims 90 and 103 are drawn to what appears to be CRISPR constructs but the claim 103 only requires the target sequences and both include sequence variants  Applicant has not taught how to use the invention on claim 103 as a stand-alone invention.  Further, claim 90 includes a large number of variants and, given the sequence-specificity of the CRISPR method – one of its main strengths – not all of which will be active.  In any case, claim 90 does nto recited any functional limitation.  Therefor Applicant provides minimal guidance with respect to claim 90.
Therefore the invention is not enabled throughout the broad scope of the claims.  Dependent claims are included in this rejection because none provide further limitations obviating this rejection.

Applicant traverses the rejection.  Pages 28-30.  In pages 29-30, Applicant argues that a skilled artisan could practice the invention.
In a recent decision, however, the Federal Circuit held that what is actually described n the specification is important.
The deficiencies in the description as to enablement cannot be cured in this case by looking to the knowledge of those skilled in the art at the time of the invention. Although "a specification need not disclose what is well known in the art," that rule is "not a substitute for a basic enabling disclosure."   As we have said before, a patentee "cannot simply rely on the knowledge of a person of ordinary skill to serve as a substitute for the missing information in the specification."  

Enzo Life Scis., Inc. v. Roche Molecular Sys., Inc., 928 F.3d 1340, 1347 (Fed. Cir. 2019) ((quoting Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361 , 1366 (Fed. Cir. & ALZA Corp. v. Andrx Pharms., LLC, 603 F.3d 935 , 941 (Fed. Cir. 2010)1997).)
Therefore Applicant’s argument fails to persuade.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3, 5, 23, 25, 29, 45, 48, 49, 76, 90, 103 and 119 120 121-122 123 124 125 126  -133 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun et al. (2016) J lntegr Plant Biol 58(10):836-47 in view of Abad et al., US Patent Publication No. 2008/0148432 A 1,

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is drawn to a method where the only step is increasing the expression of levels of a GRF or increasing the activity of a GRF.  Claim 1 also recites the phenotype of increased nitrogen uptake and/or nitrogen assimilation.  
As seen with the alignment provided with the previous Office action, (pp. 20-21), Sun et al. teaches  plants that transgenically express a GRF4 protein in rice.  Sun et al., p. 837.  This is also a variant of SEQ ID NO:3.  Therefore claims 1 and 49  and 132are obvious. 
Claim 5 is rejected under 35 USC 112(b) – in view of this - the site of the change is arguably merely a design choice and thus claims 5 and 25 and 120 are obvious.
Claim 3 requires an increase in grain yield.  Claim 23 requires an increase in nitrogen assimilation or nitrogen use efficiency.  Sun et al.'s Figures 1 and 2 teach numerous increases in the plant parts. Sun et al., p. 838-39.  It is reasonable to interpret these larger plant parts as evidence of increased grain yield and/or carbon assimilation Similarly, it is reasonable to interpret these larger parts disclosed as evidence of increased nitrogen uptake and/or nitrogen use efficiency.  
In any case, in 2009, the Federal Circuit addressed the question whether a previously undiscovered property of a composition that was otherwise obvious provides a patentable distinction?  The Federal Circuit held that it did not, stating that “[e]ven if no prior art of record explicitly discusses the [limitation], the . . . application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed invention], but rather a property necessarily present in the [claimed invention].”  In re Kubin, 561 F.3d 1351, 1357-58, 90 USPQ2d 1417, 1422 (Fed. Cir. 2009) (as quoted in Par Pharm., Inc. v TWi Pharm., Inc., 773 F.3d 1186, 1195, 112 USPQ2d 1945, 1952 (Fed. Cir. 2014)).
This is confirmed by the MPEP section § 2112 (v) and § 2112.01.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  MPEP § 2112.01 (citing to In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).  The burden of proof then shifts to the applicant to demonstrate that the product does not necessarily possess the properties of the claimed invention.  In re Best, 563 F.2d at 1255, 195 USPQ 433-34.  See also, MPEP § 2145(II) “Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art.”
In the instant application, Applicant does not teach any additional step, feature or structure that is required so that the claimed transgenic plant exhibits the phenotype increase required by e.g. claim 3.  According to the teachings of Applicant's specification, the property flows from creating a transgenic plant expressing instant SEQ ID NO:3.  Therefore, e.g. under the holding of In re Kubin, merely claiming a new property of a composition that is otherwise obvious to make does not impart patentability to the composition.  
One of ordinary skill in the art would be motivated to follow the teachings of Sun et al. to create the transgenic plants taught by Sun e al.  The ordinary artisan would take advantage of the improfed properties of the plants.  Therefore claim 3 and 23 are obvious.
Claim 76 merely requires sequencing the transgenic plant’s gene and thus is also obvious since Sun et al. obtained the sequence.  In view of the above, and the rejection of claim 119 under 35 USC 112(b), the particular changes required in the promoter appear to be merely design choices and thus claim 119 is obvious.  Similarly, the specific changes required by claims 120-121-122 123 124 125 126 appear to merely represent design choices after considering the indefiniteness of the claims.
127

Claim 29 is not rejected a obvious even though it is rejected under 35 USC 112(b) – still claim 29 appears to require an exact match to SIN:3 and Sun et al. does not teach an exact match.  Claims 45 and 48 are rejected under 35 USC 103 because they do not require the exact match to SIN:3 and thus read on, e.g. a seed with a transgenic plant or part with a GRF expressed.  Furthermore, claim 29 is a method claim that uses open comprising language.
Claims 90 and 103 are also not rejected under 35 USC 103.
As bade of record in the last Office action, Abad et al. teaches transgenic expression of a polypeptide highly identical to SIN:3.  Abad et al. also teaches maize, wheat and soybean as host plants (summary of invention section).  Therefore claims 127-133 are obvious.
Applicant traverses the rejections under 35 USC 102 and 103.  Applicant focuses on clima 29 requiring an exact match to SIN:3, not taught by Sun et al.  Applicant’s argument is persuasive with regard to claim 29.  Applicant’s traversal regarding the nitrogen metabolism is addressed supra in the body of the rejection.

Applicant traverses the rejection of record under 35 USC 102 on pages 31-40 of the Response.  Applicant argues that Sun et al. does not disclose anything about nitrogen uptake, use or assimilation.
First, several phenotypes of the plants of Sun et al. show increased size.  Nitrogen and carbon are found in all amino acids.  Whether or not Sun et al. discusses nitrogen uptake, the observed traits in the transgenic plants taught by Sun et al. inherently requires an increased amount of carbon and nitrogen taken up or produced and increased amount of carbon and nitrogen used.
Second, claim 1 is method claim where the only steps are (1) introducing a mutation into the gene encoding a GRF4 polypeptide and the promoter; and (2) introducing or expressing a nucleic construct using the promoter and expressing the GRF4 mutant polypeptide.  No step measures nitrogen or requires increased nitrogen.  The only mention of e.g. nitrogen uptake, is in the preamble.  
The Federal Circuit recently reviewed the effect of a preamble in claim construction in the Arctic Cat decision.  Arctic Cat Inc. v. GEP Power Prods., Inc., 919 F.3d 1320, 2019 USPQ2d 104060 (Fed. Cir. 2019).  In reviewing the relevant case law, they quoted from the Aspex Eyewear decision that "as a general rule preamble language is not treated as limiting."  Arctic Cat 919 F.3d 1327, 2019 USPQ2d 6 (quoting Aspex Eyewear, Inc. v. Marchan Eyewear, Inc., 672 F.3d 1335 , 1347 (Fed. Cir. 2012) ( citing Allen Eng'g Corp. v. Bartell Indus., Inc., 299 F.3d 1336 , 1346 (Fed. Cir. 2002)).  The Federal Circuit held that a preamble can be limiting if it recites additional steps underscored as important in the specification (Id., 919 F.3d at 1329, 2019 USPQ2d at 8) but that is not the case here – the claims still only require the same steps as was taught by Sun et al. in the prior art.

Conclusion
23.	No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/Examiner, Art Unit 1663                                                                                                                                                                                                        g j


/RUSSELL T BOGGS/Examiner, Art Unit 1663